DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner noted the arguments provided on page 8 of remarks ““Morphometries” is an analysis process (not the results of that process) that has a well-known definition in the art, including in textbooks. For example: “Morphometries refers to the quantitative analysis of form, which is a concept that encompasses both the size and shape of an organism or organ” (Toga, A. W.s Brain Mapping: An Encyclopedic Reference [Saint Louis, Elsevier Science, 2005], page 384). Hence, morphometries is the analysis of, for example, lengths, widths, masses, angles, ratios and areas—including the determination of the values of those parameters.”, (emphasis added).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gering et al (US Pub. 2009/0226060) in view of Arnaud et al (US Pub. 2015/0178918).
With respect to claim 1 (exemplary claim), Gering discloses computer-implemented method for selecting one or more regions of interest (ROIs] in an image, the method comprising (see Abstract):
identifying one or more objects of interest that have been segmented from the image, (see paragraphs 0003-0006, for segmenting images for objects of interest);
identifying predefined landmarks of the objects, (see 0005, 0006, using known landmarks; also see figure 4 for apparatus and the software paragraphs 0038), as claimed.  
However he fails to explicitly disclose determining reference morphometries pertaining to the objects by performing morphometrics on the objects by reference to the landmarks;
selecting one or more ROIs from the objects according to the reference morphometries, comprising identifying respective locations of the ROIs relative to the reference morphometries; and outputting the selected one or more ROIs; wherein determining the reference morphometries comprises determining a shape, a size or a shape and a size, of the one or more objects, as claimed.
Arnaud in the same field teaches determining reference morphometries pertaining to the objects by performing morphometrics on the objects by reference to the landmarks, (see paragraph 0045, first three lines ….collecting quantitative or qualitative data according to one embodiment…. “performing morphometrics” [definition given in the arguments filled, see Response to arguments above]); selecting one or more ROIs from the objects according to the reference morphometries, comprising identifying respective locations of the ROIs relative to the reference morphometries, (see paragraphs 0045, figure 13 and 2; the radius and position of the femoral head and radius and position of the trochanteric region of the proximal femur); and outputting the selected one or more ROIs (see figure 2 for the output); wherein determining the reference morphometries comprises determining a shape, a size or a shape and a size, of the one or more objects, (see paragraph 0045, and figure 13 and 2 for shape and size), as claimed. 
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of medical image analysis.  Teaching of Arnaud using reference positions by performing morpometrics in order to obtain the region of interest can be incorporated in to the Gering’s system as Gering is using an atlas to align the images (see Gering, paragraph 0004) for suggestion, and the modification yield a system that predicts fracture risk and location (see Arnaud paragraph 0003) for motivation.  

With respect to claim 2, combination of Gering and Arnaud further discloses wherein determining the reference morphometries comprises (a) measuring basic morphometries on the objects by reference to the detected landmarks and determining the reference morphometries based on the measured basic morphometries, (see Arnaud paragraph 0045 and figure 13, ….home states are in turn used as reference geometry “the measured basic”…)
or (b) measuring basic morphometries on the objects by reference to the detected landmarks and determining the reference morphometries based on the measured basic morphometries and employing one or more trained deep learning reference morphometric models, (this is an alternative limitation but please see Gering paragraph 0073, atlas is compared with training data “employing trained deep learning reference morphometric models”; also Arnaud paragraph 0048 Artificial neural network) as claimed.

With respect to claim 3, combination of Gering and Arnaud further discloses wherein the selecting of the one or more ROIs from the objects according to the reference morphometries further comprises determining the shape and size of the ROIs, (see Arnaud figure 13, & 2 and paragraph 0045) as claimed.

With respect to claim 4, combination of Gering and Arnaud further discloses segmenting the objects from the image, (see Gering Abstract and paragraph 0004, 0006, segmenting image elements i.e. objects) as claimed.

With respect to claim 5, combination of Gering and Arnaud further discloses wherein segmenting the objects (a) comprises generating masks of the respective segmented objects; and/or (b) employs one or more trained machine learning segmentation models, (see Gering paragraph 0073, for training data and paragraph 109 for masks; also see Arnaud paragraph 0097, last six lines “…fracture risk models can be derived ….artificial neural networks …” trained machine learning”) as claimed.

With respect to claim 7, combination of Gering and Arnaud further discloses preparing the image for segmentation by pre-processing the image, wherein pre-processing the image comprises applying a Gaussian blur function to the image to reduce noise, and/or applying histogram equalization to enhance contrast of the image, (see Gering paragraph 0112 for Gaussian) as claimed.

With respect to claim 9, combination of Gering and Arnaud further discloses normalizing the objects from an image coordinate system into an anatomical coordinates system, by coordinate transformation or otherwise, before performing the reference morphometrics on the objects, (see paragraph 0124, …the size and shape of ROIs placed conformed to the scale and shape of the femur…) as claimed.  

With respect to claim 10, combination of Gering and Arnaud further discloses determining density of one or more of the selected ROIs using attenuation of a referent material, (see Arnaud paragraph 0060, first three lines) as claimed.

Claims 11-18 are rejected for the same reasons as set forth in the rejections for claims 1-5, 7, 9-10, because claims 11-18 are claiming subject matter of similar scope as claimed in claims 1-5, 7, 9-10.  

Claims 19 and 20 are rejected for the same reasons as set forth in the rejections for claim 1, because claims 19 and 20 are claiming subject matter of similar scope as claimed in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663